Myrick, J., concurring:
I concur, for the reasons above given; also for the reason that to give the statute in question the construction claimed by the Harbor Commissioners in this case would be in violation of Article I, Section 10 of the Constitution of the United States: “No State shall, without the consent of Congress, lay any duty of tonnage.”
Whenever the State shall have constructed or acquired wharves in the interest of commerce, it may collect wharfage, as proprietor, for the use of the wharves; to attempt to impose “ wharfage” (so called) in advance of such construction or acquisition, would be an attempt to lay a duty of tonnage. (Cannon v. City of New Orleans, 20 Wall. 577; Packet Co. v. Keokuk, 95 U. S. 80.)